This document was signed electronically on February 11, 2019, which may be different from its
entry on the record.


IT IS SO ORDERED.

Dated: February 11, 2019




                        IN THE UNITED STATES BANKRUPTCY CODE
                              NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION AT AKRON


IN RE:                                                )   CASE NO. 18-51740
                                                      )
JAMES E. COPLEY and                                   )   IN PROCEEDINGS UNDER CHAPTER 7
KAREN A. COPLEY                                       )
                                                      )   JUDGE ALAN M. KOSCHIK
                                  Debtor              )
                                                      )   ORDER AUTHORIZING
                                                      )   EMPLOYMENT OF REALTOR


          This matter is before the Court upon the Motion of Harold A. Corzin, Trustee herein, seeking
authority to employ BK Global Real Estate Services and David Sarver of Berkshire Hathaway Home
Services, 21825 Chagrin Blvd., Suite 300, Beachwood, OH 44122 to serve as real estate broker in this
estate.
          The Trustee stated that he requires the services of said realtor so as to liquidate certain real
property of this estate, the estate being comprised of property located at 14209 St. James Avenue,
Cleveland, Ohio 44135.
          The Court finds that said BK Global and David Sarver as disinterested parties as that term
is defined by the United State Bankruptcy Code, is qualified to perform these services, and is eligible
to perform said services having concurrently filed an affidavit conforming with Bankruptcy Rules



18-51740-amk         Doc 48      FILED 02/11/19       ENTERED 02/11/19 10:36:25             Page 1 of 3
5002 and 2014, and that the commission rate is set forth in said affidavit.
        It is therefore ORDERED, ADJUDGED and DECREED that BK Global Real Estate Services
and David Sarver be and is hereby authorized to serve as the realtor in this estate at the rate set forth
in the motion for the purpose of liquidation of real property in this estate.
        This order is being granted subject to the provisions of 11 U.S.C. § 328(a) and (b), 11 U.S.C.
Section 330, and Bankruptcy Rule 2016(a).



                                                  ###

Submitted by:


GIBSON & MORAN LLC


/s/ Michael J. Moran
Michael J. Moran           (#0018869)
Attorney for Harold A. Corzin, Trustee
234 Portage Trail, P.O. Box 535
Cuyahoga Falls, OH 44221
(330) 929-0507
(330) 929-6605 - Fax
mike@gibsonmoran.com




PARTIES TO BE SERVED ELECTRONICALLY:


United States Trustee
David T. Brady, on behalf of Home Point Financial Corporation, dbrady@sandhu-law.com
Stephen R. Franks, on behalf of Nationstar Mortgage LLC, dba Mr. Cooper, amps@manleydeas.com
Warner Mendenhall, on behalf of James and Karen Copley, warner@warnermendenhall.com

REGULAR US MAIL NOTICE UPON THE FOLLOWING:

David Sarver
21825 Chagrin Blvd., Suite 300
Beachwood, OH 44122




18-51740-amk       Doc 48        FILED 02/11/19      ENTERED 02/11/19 10:36:25             Page 2 of 3
BK Global Real Estate Services LLC
1095 Broken Sound Parkway, N.W., Suite 100
Boca Raton, FL 33487




18-51740-amk    Doc 48    FILED 02/11/19     ENTERED 02/11/19 10:36:25   Page 3 of 3
